DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 7/5/2022 is acknowledged. Claims 110, 112, and 117 are amended. Currently claims 110, 112-118 are pending in the application.
Previous objection is withdrawn in view of the above amendment.
Previous 112 rejections are withdrawn in view of the above amendment.
Previous prior art rejection is modified to address the above amendment.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 110-113 and 115 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over La-Placa et al. (“Photoluminescence quantum yield exceeding 80% in low dimensional perovskite thin-films via passivation control”).
Regarding claim 110, La-Placa et al. discloses an active material comprising a quasi two-dimensional perovskite compound (see the term “quasi 2D perovskite” described in page 8707) such as (BA)2(MA)n-1PbnX3n+1, and a passivating agent such as SPPO1 chemically bonded to the quasi two-dimensional perovskite compound by way of Lewis base (see Fig. 2, pages 8708-8710), wherein the passivating agent (SPPO1) comprising a phosphine oxide compound (see Fig. 2, page 8708).
La-Placa et al. describes passivating the quasi two-dimensional perovskite compound film by (i) dissolving an organic n-type semiconductor in the solvent used for the solvent engineering and (ii) post-deposition treatments with a variety of Lewis bases, in which SPPO1 is added in chloroform (see page 8708). La-Placa et al. then describes the chloroform dripping with SPPO1 changes the grain size as well as the overall homogeneity of the sample surface of the perovskite film (see page 8709). A film, or a quasi-two-dimensional perovskite compound film, must have at least one outermost edge.
La-Placa et al. shows the change in the presence of SPPO1 on the entire sample surface (see fig. 3 with fig. 3c showing the morphology changes in the presence of the passivating agent, e.g. SPPO1), wherein the change, e.g. crystal size and surface profile, is shown to be homogeneously extended to the outermost edges of the sample (see fig. 3, page 8709). Therefore, the passivating agent, e.g. SPPO1, must be chemically bonded to at least one outermost edge of the perovskite film to form such change; the reference is deemed to be anticipatory.
Alternatively, La-Placa et al. does not explicitly states in words the passivating agent, e.g. SPPO1, being chemically bonded to the at least one outermost edge.
However, it would have been obvious to one skilled in the art at the time of the invention was made to have passivated the perovskite film of La-Placa et al. such that the passivating agent is chemically bonded to the outermost edges of the perovskite films to surely yield a homogeneous perovskite film with PLQY exceeding 80% through the electron donor as the passivating agent.
Regarding claim 112, La-Placa et al. discloses an active material as in claim 110 above, wherein La-Placa the same type of perovskite as claimed, e.g. quasi two-dimensional perovskite compound film, and the same passivating agent (e.g. phosphine oxide) for the post-deposition treatment of the perovskite compound to passivate the perovskite surface by way of Lewis base, or bonding (see page 8708). Therefore, the passivated quasi-two dimensional perovskite compound film of La Placa has the same characteristic as claimed, e.g. comprising dangling bonds at the edges and the passivating agent is chemically bonded to the dangling bonds. See MPEP 2112.
Regarding claim 113, La-Placa et al. discloses an active material as in claim 110 above, wherein La-Placa et al. discloses the phosphine oxide as the passivating agent (see claim 110 above). Therefore, phosphine oxide compound of La-Placa et al. will have the same characteristic as claimed such as soluble in polar perovskite solvents and in non-polar antisolvents. See MPEP 2112.
Regarding claim 115, La-Placa et al. discloses an active material as in claim 110 above, wherein La-Placa et al. discloses the two-dimensional perovskite such as (BA)2(MA)n-1PbnX3n+1 is a layered perovskite (see pages 8707-8708). The perovskite such as (BA)2(MA)n-1PbnX3n+1 has a characteristic of comprising domains and each domain comprising between 3 monolayers (see figs. 1-2 and [0012-0013] of evidentiary reference to Kanatzidis et al., US 2018/0301646).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 113 and 114 are rejected under 35 U.S.C. 103 as being unpatentable over La-Placa et al. as applied to claim 110 above, in view of deQuilettes et al. (“Photoluminescence Lifetimes Exceeding 8ms and Quantum Yields Exceeding 30% in Hybrid Perovskite Thin Films by Ligand Passivation”
Regarding claims 113 and 114, La-Placa et al. discloses an active material as in claim 110 above, wherein La-Placa et al. teaches using phosphine oxide such as diphenylphosphine oxide, SPPO1, as the passivating agent (see Fig. 2 and page 8708).
La-Placa et al. does not explicitly teach using phosphine oxide such as triphenylphosphine oxide, TOPPO, such that the phosphine oxide compound is soluble in polar perovskite solvents and in non-polar antisolvents.
deQuilettes et al. discloses using triphenylphosphine oxide (or PPh3) among others as the Lewis base to passivate the surface of the perovskite (see Figure 1). 
It would have been obvious to ones killed in the art at the time of the invention was made to have used phosphine oxide such as triphenylphosphine oxide taught by deQuilettes et al. as the passivating agent, because La-Placa et al. explicitly suggests using phosphine oxide and using triphenylphosphine oxide as a phosphine oxide would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). In such modification, modified La-Placa et al. discloses the same phosphine oxide, e.g. triphenylphosphine oxide, as claimed, the triphenylphosphine oxide of modified La-Placa et al. will display the same characteristic of the phosphine oxide compound is soluble in polar perovskite solvents and in non-polar antisolvents as claimed. See MPEP 2112.
Alternatively, claim 115 is rejected under 35 U.S.C. 103 as being unpatentable over La-Placa et al. as applied to claim 110 above, in view of Kanatzidis et al. (US 2018/0301646).
Regarding claim 115, La-Placa et al. discloses an active material as in claim 110 above.
La-Placa et al. discloses the two dimensional perovskite (BA)2(MA)n-1PbnX3n+1 is a layered perovskite (see pages 8707-8708). The reference does not explicitly show the quasi two- dimensional perovskite compound comprises domains, each domain comprising between one and five monolayers.
Kanatzidis et al. shows two-dimensional perovskite domains, each domain comprising three monolayers (see figs. 1-2, [0012-0013]).
It would have been obvious to one skilled in the art at the time of the invention was made to one skilled in the art at the time the invention was made to have formed the quasi two-dimensional perovskite compound to comprises domains and each domain comprising three monolayers as taught by Kanatzidis et al., because La-Placa et al. explicitly suggests the perovskite compound is a layered perovskite compound.
Claim 117 is rejected under 35 U.S.C. 103 as being unpatentable over La-Placa et al. as applied to claim 110 above, and in view of Byun et al. (“Efficient Visible Quasi-2D Perovskite Light Emitting Diodes”)
Regarding claims 117, La-Placa et al. discloses an active layer as in claim 110 above, wherein La-Placa et al. uses quasi two dimensional perovskite of (BA)2(MA)n-1PbnX3n+1 with BA:MA molar ratio to be 2:4, 3:3, and 4:2 (or 2/n-1) in the study (see Fig. 1, pages 8707-8708), or n = 5, 3, 2 respectively. 
La-Placa does not explicitly use the quasi two- dimensional perovskite compound comprises a compound of general formula PEA2Cs(n-1-x)MAxPbnBr3n+1, wherein x is smaller than n-1 and n is an integer greater than 0 (claim 116), or wherein a Cs-to-MA ratio in the formula PEA2Cs(n-1-x)MAxPbnBr3n+1 is comprised in a range extending from 0% and 100% (claim 117). 
Byun et al. discloses using quasi-2D (or two-dimensional) perovskite having a formula PEA2MAm-1PbmBr3m+1 where m is 1-4 integer for efficient visible quasi-2D PeLEDs (see first paragraph of the second column of page 7515). PEA2MAm-1PbmBr3m+1 corresponds to Applicant’s claimed formula PEA2Cs(n-1-x)MAxPbnBr3n+1 with the ratio of Cs-to-MA is 0%.
It would have been obvious to one skilled in the art at the time the invention was made to modify the active material of La Placa et al. by using the quasi-2D perovskite PEA2Cs(n-1-x)MAxPbnBr3n+1 taught by Byun et al. in place of the (BA)2(MA)n-1PbnX3n+1 , or PEA in place of BA, because Byun et al. teaches such perovskites show efficient visible quasi-2D PeLEDs.Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 

Claims 116-118 are rejected under 35 U.S.C. 103 as being unpatentable over La-Placa et al. as applied to claim 110 above, and further in view of Kanatzidis et al. (US 2018/0301646).
Regarding claims 116-118, La-Placa et al. discloses an active layer as in claim 110 above, wherein La-Placa et al. uses quasi two dimensional perovskite of (BA)2(MA)n-1PbnX3n+1 with BA:MA molar ratio to be 2:4, 3:3, and 4:2 (or 2/n-1) in the study (see Fig. 1, pages 8707-8708), or n = 5, 3, 2 respectively. 
La-Placa does not explicitly use the quasi two- dimensional perovskite compound comprises a compound of general formula PEA2Cs(n-1-x)MAxPbnBr3n+1, wherein x is smaller than n-1 and n is an integer greater than 0 (claim 116), or wherein a Cs-to-MA ratio in the formula PEA2Cs(n-1-x)MAxPbnBr3n+1 is comprised in a range extending from 0% and 100% (claim 117). 
Kanatzidis et al. discloses two dimensional (or layered perovskite) having a formula of (RNH3)2A(n-1)MnX(3n+1), wherein R is an aromatic chain, A is a small organic or inorganic molecule such as CH3NH3 (or methylammonium, MA) or Cs, M is Pb, and X is halide, wherein n is ranging from 1 to 12, n≥ 2, n≥ 3, or n≥ 4, or n has a value of 3, 4, or 5 (see [0036-0043], claims 1-3 and 14). Kanatzidis et al. also discloses the halide referring to Cl-, Br- and I- in the art (see [0003]), PEA and BA are two main varieties of Ruddlesden-Popper perovskite known in the art ([0005]). 
Choi et al. teaches Cs and MA cations having similar size that allows Cs ions to substitute and coexist with MA ions without fundamentally changing the crystal structure so that doping a perovskite with cesium (or Cs) would allow the absorption and optical band gap of the perovskite to be tuned (see “Results and discussion”), and the Cs/MA ratios of 0.05/0.95, 0.10/0.90, 0.20/0.80, 0.30/0.70, 0.40/0.60, 0.60/0.40, and 0.8/0.20 are used (see Fig. 2).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the active material of La Placa et al. by using the quasi-2D perovskite having the formula (RNH3)2A(n-1)MnX(3n+1) with RNH3 being PEA (e.g. R is an aromatic chain), A being Cs or MA, X being Br with  n≥ 2, n≥ 3, or n≥ 4, or a specifically a value of 3, 4, or 5 taught by Kanatzidis et al., because such modification would involve nothing more than a mere substitution of an equivalent quasi-two dimensional (2D) perovskite, or using equivalent cations and anions that are known in the art in the formula of a quasi-two dimensional (2D) perovskite. Mere substitution of an equivalent is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). In such modification, the quasi-two dimensional (2D) perovskite having a formula (PEA)2(Cs,MA)(n-1)PbnBr3n+1.
In addition, it would have been obvious to one skilled in the art at the time the invention was made to have doped the quasi-two dimensional (2D) perovskite of modified La Placa et al. with cesium with a ratio Cs/MA of 0.05/0.95, 0.10/0.90, 0.20/0.80, 0.30/0.70, 0.40/0.60, 0.60/0.40, and 0.8/0.20 to obtain a desired absorption and band gap energy as taught by Choi et al., because Choi et al. teaches Cs and MA cations having similar size that allows Cs ions to substitute and coexist with MA ions without fundamentally changing the crystal structure so that doping a perovskite with cesium (or Cs) would allow the absorption and optical band gap of the perovskite to be tuned. Furthermore, such modification involve combining multiple small cations, and one of ordinary skill in the art at the time the invention was made would have been led by the applied references to forgo use of separate small cations, Cs or MA, and to combine them, along with their function and benefit, where doing so is technically feasible and would allow the absorption and band gap energy of the perovskite to be tuned as taught by Choi et al..  See In re Thompson, 545 F.2d 1290, 1229, 188 USPQ 365, 367 (CCPA 1976). In such modification, (PEA)2(Cs,MA)(n-1)PbnBr3n+1 corresponds the claimed formula (PEA)2Cs (n-1-x) MAxPbnBr3n+1  as required in claim 116 with n is an integer ≥ 2, ≥ 3, or ≥ 4, or a specifically a value of 3, 4, or 5 as ≥ 2 is greater than 0; x is less than n-1 as 0.95, 0.90, 0.80, 0.70, 0.60, 0.40 and 0.20 are less than 1. (PEA)2(Cs,MA)(n-1)PbnBr3n+1 with a ratio Cs/MA of 0.05/0.95, 0.10/0.90, 0.20/0.80, 0.30/0.70, 0.40/0.60, 0.60/0.40, and 0.8/0.20 of modified La Placa et al. also corresponds to the instant claimed (PEA)2Cs (n-1-x) MAxPbnBr3n+1 with the Cs-to-MA ratio right within the claimed range of extending from 0% and 100% as required in claim 117. (PEA)2(Cs,MA)(n-1)PbnBr3n+1 with n=4 and the Cs/MA ratio is 0.8/0.2 of modified La Placa et al. corresponds to the instant claimed formula PEA2Cs2.4MA0.6Pb4Br13 as required in claim 118.
Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive. 
Applicant argues that La-Placa does not mention or merely suggest that the passivating agent is chemically bound to at least one outermost edge of the quasi 2-dimensional perovskite because La-Placa simply aims at treating the surface of the quasi 2D perovskite. The examiner replies that La-Placa teaches passivating a quasi 2D perovskite compound film using phosphine oxide as the passivating agent the same way as Applicant such that the passivation homogeneously changes the crystallinity and the surface profile of the quasi 2D perovskite compound film (see fig. 3). A film must have at least one outermost edge, and a surface or surface profile include the outermost edges of the film. Therefore, the passivating agent, e.g. SPPO1, must be chemically bonded to at least one outermost edge of the perovskite film to form such change; the reference is deemed to be anticipatory.
Alternatively, La-Placa et al. does not explicitly use the exact same words as Applicant such that the passivating agent is chemically bonded to the at least one outermost edge.
However, it would have been obvious to one skilled in the art at the time of the invention was made to have passivated the perovskite film of La-Placa et al. such that the passivating agent is chemically bonded to the outermost edges of the perovskite films to surely yield a homogeneous perovskite film with PLQY exceeding 80% through the electron donor as the passivating agent.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726